                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:      l/ /
                                                                                Z,,( ( { 1



 SAGAX DEVELOPMENT CORP.,

                             Plaintiff,
                                                               No. 19-CV-3386 (RA)
                        V.
                                                                       ORDER
 !TRUST S.A.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On October 11, 2019, the Court ordered Defendant !Trust S.A. to inform the Court, no

later than November 11, 2019, whether it had obtained successor counsel. Defendant did not do

so. On November 18, 2019, the Court again ordered Defendant to inform it whether it had

obtained successor counsel, reminding Defendant that it may not proceed pro se in this action.

See Dkt. 40. To date, the Court has not received any response from Defendant. On November

19, 2019, Plaintiff indicated that, if Defendant has not obtained successor counsel, it will move

for a default judgment against Defendant. Accordingly, the post-discovery conference scheduled

for November 22, 2019 is hereby adjourned sine die. If Plaintiff intends to move for a default

judgment, it shall file its proposed certificate of default no later than December 5, 2019.

SO ORDERED.

Dated:     November 21, 2019
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
